The opinion of the court was delivered by
Johnston, C. J.:
The question presented in this appeal is the license fee which should be charged and paid on motor vehicles originally designed to carry persons for pleasure or business, which have been reconstructed into vehicles similar to motor trucks and used only for the transportation of groceries and other goods.
Under the statute the license fee payable on the vehicles of plaintiffs before reconstruction was $8, while the amount payable on motor trucks similar to the reconstructed ones used by the plaintiffs was $15. The county treasurer was proceeding to enforce the collection of the additional license imposed on motor trucks, and this proceeding was brought by the plaintiffs to permanently enjoin the treasurer from enforcing such collection, claiming that they were only liable for fees on automobiles, that the vehicles in question should be regarded as ordinary automobiles, and that the fees for such vehicles had been fully paid. The court enjoined the officers from collecting the motor truck license fees from the owners of reconstructed cars.
*207Should the reconstructed vehicles be taxed as automobiles or as trucks? The statute provides:
“The term ‘motor truck’ shall mean a motor vehicle, commonly known as an auto truck, intended for the purpose of transporting any commodity, goods, merchandise, produce or freight, or passengers for hire.” (Laws 1921, ch. 69, § 1.)
On one side it is contended that the word “intended” in the quoted section refers to the purpose of the manufacturer and that his intention and designation controls in fixing the classification of vehicles for the collection of license fees. It is insisted that if he intended it to be used as an automobile it must ever after be taxed as an automobile, notwithstanding the owner may reconstruct it into and use it as an ordinary truck. It is said that this view finds support in the proviso of section two of the act wherein it is provided:
“That for the purpose of this act the gross weight of all motor vehicles and thef carrying capacity of all motor tracks shall be that specified and advertised by the manufacturer or maker thereof and the making of any false statement of a material fact.in said application shall render the person making the same liable for the penalty provided by law for the crime of perjury.”
Section three of the act provides among other things for the registration fee that shall be paid upon the various types of motor vehicles and that an automobile shall be taxed according to weight while motor trucks shall be taxed according to carrying capacity. It is argued that these provisions disclose the legislative purpose to have been that the intention and label of the manufacturer and not that of the owner who reconstructs and uses the changed car as a truck that is to control in the classification and taxing of motor vehicles.
We are unable to agree with this contention. They are designed for and put to different uses and the provision defining a motor truck in effect declares that the purpose or use of the vehicle shall determine the Glassification. If the owner rebuilds and converts an automobile originally designed and sold to be used as a pleasure car, into a motor truck which he uses to transport commodities, goods and merchandise, produce or freight, it is his intention and use that governs. The intended use is the one to which the owner devotes the reconstructed vehicle, and when an automobile is rebuilt and converted into a truck for the purpose of trucking, it passes into a new classification and is thereafter to be treated and taxed as a *208motor truck. The intended purpose is best interpreted by the purpose for which it is rebuilt and used by the owner. If the intention of the manufacturer is to control, the manufacturer who changed and made the automobile into a truck doubtless intended it to be used for the purpose of transporting commodities, and according to plaintiff’s theory his intention should be given effect and the vehicle classified as a motor truck. However, when automobiles are remade into and used as motor trucks for ordinary trucking purposes they can no longer be regarded as automobiles for taxing purposes. We cannot impute a purpose to the legislature to unjustly discriminate between owners of motor vehicles, charging those who used trucks reconstructed from automobiles a less license fee than is charged owners of like trucks originally designed to be so used. By section three of the act, motor vehicles used solely for carrying persons for pleasure or to places of business, a minimum fee of $8 is charged and in addition thereto 50 cents for each 100 pounds or gross fraction of such vehicles in excess of 2,000 pounds is required to be paid. As to motor trucks the minimum license fee is $15 and this is the charge where the carrying capacity of the truck is one ton or less and the fees are increased according to the increased carrying capacity or tonnage of the trucks. It certainly was not the purpose of the legislature that the owners of some trucks should be charged about twice as much in license fees as other owners of trucks of the same rate carrying capacity. We cannot attribute such an injustice to the legislature as would result from plaintiffs’ interpretation. The legislature evidently had in mind the fact that a motor truck used in transporting commodities or one used in carrying passengers for hire would ordinarily wear and injure highways more than would automobiles which the owner used to drive to and from his business or on pleasure trips. It is said that if the label of the original manufacturer is not used the officers who collect the fees will be required to ascertain the use to which an owner is putting his vehicle and that this would be very difficult and lead to much confusion. It is the duty of the officers to ascertain whether the owners applying for registration of motor vehicles are correctly reporting the character of the vehicles for which a license is sought, and there can be no greater difficulty in ascertaining whether the vehicle is an, automobile or a motor truck.
The judgment of the district court is reversed.